PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/286,503
Filing Date: 5 Oct 2016
Appellant(s): ASM IP Holding B.V.



__________________
Robert A. Clarke
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/25/22 and Supplemental appeal brief filed 5/18/22.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/12/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, 6-7, 11, 13, 15, 17, 19-21, 23-27, 29, and 31-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2008/0020593) in view of Tois et al (US 2003/0188682) and further in view of Gordon et al (US 2009/0291208).
Wang discloses a method of forming a film [0010] comprising: providing a substrate in a reaction chamber [0065], performing a silicon precursor deposition on the substrate [0069] wherein the silicon precursor may be a chlorinated silane, SixWyHz, wherein W may be Cl, x and y are greater than zero, and z is greater than or equal to zero [0033], and performing a metal precursor deposition on the substrate [0065], wherein the silicon precursor step is performed X times and the metal precursor step is performed Y times [0073], wherein a metal silicate film is formed [0029], and wherein a metal precursor comprises an alkyl amide of Hf or Zr (i.e. TEMAH or TEMAZ) [0029]; [0030]; [0065]. The metal silicate formed contains carbon impurities of less than 1% [0091]. Wang discloses the silicon precursor step includes pulsing a silicon precursor [0069]; purging with a purge gas [0070]; pulsing an oxidizing precursor [0071]; and purging with a purge gas [0072]. The metal precursor step includes pulsing a metal precursor [0065]; purging with a purge gas [0066]; pulsing an oxidizing precursor [0067]; and purging with a purge gas [0068]. The ratio of X:Y may be 8:1 [0046].
Wang does not disclose forming a lanthanum silicate film using the claimed lanthanum precursor or the claimed nitrogen impurities.
Tois discloses an ALD method [0024] of forming multicomponent oxides, such as MSiOx, wherein a metal precursor is alternately pulsed with an oxidizing precursor and then a silicon precursor is alternately pulsed with an oxidizing precursor [0034]. The silicon precursor may be a silicon halide, such as a chlorinated silane [0027]-[0028] and the metal precursors include lanthanum precursors, hafnium precursors, zirconium precursors, etc. [0036]-[0039]. 
Gordon discloses depositing lanthanum oxide by ALD wherein the lanthanum precursor may be La(iPrAMD)3 and oxidizing precursor may be water [0109]. The films have uniform, conformal thicknesses and smooth surfaces [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the silicon precursors of Tois in the metal silicate process of Wang since these were suitable precursors to form metal silicates and to substitute the metal precursor of Wang with the lanthanum precursor of Gordon since it was known to use lanthanum precursors as alternatives to hafnium and zirconium precursors for metal silicates as taught by Tois and the lanthanum precursors of Gordon provide uniform, smooth lanthanum oxide films.
Regarding Claims 1, 13, 15, 20, 39, and 40, Wang discloses low carbon and halide impurities [0077]; [0091], but does not explicitly disclose the amount of hydrogen or nitrogen impurities. However, the present invention discloses that the amount of hydrogen or nitrogen impurities is a result of the precursors used and the X:Y ratio (see instant specification [0033]-[0034]; Fig. 6). Gordon discloses the same lanthanum precursor [0109] as the present invention which may be a suitable alternative to the Hf or Zr precursors of Wang to form a lanthanum silicate film as evidenced by Tois. Further Wang [0046]; [0062] and Tois [0038]-[0039] disclose controlling the X:Y ratio to values within the claimed ranges in order to control the silicon content in the metal silicate film. The combination of Wang, Tois, and Gordon reasonably suggests the use of the same precursors and same X:Y ratio to form a lanthanum silicate film and thus the film would have reasonably been expected to possess the same properties, such as the level of impurities. 
Regarding Claims 1, 20, 31, 32, and 35, Wang discloses that the silicon precursor may be a chlorinated silane, SixWyHz, wherein W may be Cl, x and y are greater than zero, and z is greater than or equal to zero [0033]. Thus, it would have been obvious to use the claimed silicon halide precursors in the process of Wang since they fall within the formula of Wang. 
Regarding Claims 4, 7, 23, 37, and 38, Wang discloses that the oxidizing precursor may be water, ozone, or oxygen plasma [0031] and may be different for the silicon precursor and metal precursor [0034]. Tois discloses that the oxygen precursor may be hydrogen peroxide or methyl alcohol [0043] as alternatives to water, oxygen, or ozone [0041].
Regarding Claims 11, 17, 19, 21, 24-27, and 29, Wang discloses that the performance order comprises a sandwich order, such as alternating layers [0025] and the ALD sequence may start with the silicon precursor step [0074]. The purge gas may be nitrogen or argon [0037]. The steps are repeated for desired thickness [0073] and ALD is performed [0074]. The temperature may be 300°C [0090]. The extent of silicon integration is dependent on a ratio of X to Y, wherein the ratio may be 8:1 [0046]; [0090]-[0091]. The substrate is silicon [0090]. 
Regarding Claims 6, 20, and 36, Wang discloses that a silicon-rich metal silicate film may be formed by repeating the silicon oxide phase several times prior to the metal oxide phase [0046], such as 10:1 [0062]. Tois similarly discloses that the ratio of metal oxide cycles (1-50 times) and silicon oxide cycles (1-50 times) can vary to control the silicon content in the film [0038]-[0039]. From the teachings of Wang and Tois, it would have been obvious to increase the number of silicon oxide phases to the number of metal oxide phases, including values within the claimed range, in order to form a silicon-rich metal silicate film having a desired silicon content.
Thus, claims 1, 4, 6-7, 11, 13, 15, 17, 19-21, 23-27, 29, and 31-40 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Wang, Tois, and Gordon.
Claims 8 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2008/0020593) in view of Tois et al (US 2003/0188682) and Gordon et al (US 2009/0291208) as applied above and further in view of Wang et al (US 2008/0085610, referred to as Wang (2)).
Wang and Gordon do not disclose that a lanthanum hydroxide film is also formed.
Wang (2) discloses ALD of metal silicate films (Abstract) wherein the oxidizing precursor, such as water, reacts with the metal to form a metal hydroxide [0029]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the combination of Wang, Tois, and Gordon would also result in a lanthanum hydroxide film because the oxidizing precursor may react with the metal to form a metal hydroxide as suggested by Wang (2).
Thus, claims 8 and 28 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Wang, Tois, Gordon, and Wang (2).
(2) Response to Argument
A.	Appellant argues that Tois discloses at least 45 possible metals or metalloids to use in its methods of growing oxide films [0036] which amounts to thousands of precursor possibilities to substitute for Wang’s teachings of hafnium or zirconium precursors. Thus, there is no teaching to specifically select a lanthanum precursor to arrive at Appellant’s claimed invention. This is not found persuasive because Tois discloses in [0037] the specific use of only 7 specific metal precursors, 3 of which are lanthanum, hafnium, and zirconium precursors. Thus, it would have been obvious to one having ordinary skill in the art that lanthanum precursors are suitable alternatives to hafnium and zirconium precursors to form lanthanum silicate films rather than hafnium or zirconium silicate films by ALD [0038]. 
	Appellant argues that Gordon and Wang each teach that the oxygen precursor is water and in contrast, Tois teaches the use of especially reactive oxygen sources such as ozone, peroxide, and oxygen radicals. Therefore, one would not combine the teachings of Tois with those of Wang to achieve Appellant’s claimed impurity levels. This is not found persuasive because Tois teaches that water may also be used as the oxidizing precursor [0041]. Wang, which teaches forming metal silicates having low carbon impurities [0091], also teaches that the oxidizing precursor may be ozone [0034]. Thus, one of ordinary skill in the art would have reasonably expected the lanthanum precursors of Tois and Gordon to be suitable in the process of Wang because it is also an ALD process which uses the same oxidizing precursors.
	Appellant argues that the problems addressed by each of the cited references are different from one another and different from Appellant’s claimed invention. Appellant further argues that Tois is directed to forming layers of silicon dioxide and a metal oxide while the objective of Appellant’s application is to lessen silicon dioxide and Gordon’s films do not contain silicon. These are not found persuasive because it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant (MPEP 2144, IV). Further, Wang discloses forming metal silicate films using the claimed method (Fig. 1) having low carbon impurities [0091] and X:Y ratio [0046] within Appellant’s claimed range. Wang suggests lessening silicon dioxide through partial oxidation (SiO) [0043]. Wang merely does not disclose using a lanthanum precursor to form a lanthanum silicate film. Tois discloses that lanthanum silicate films are formed by ALD in the same manner as Wang [0034] by alternatively using a lanthanum precursor rather than a hafnium or zirconium precursor [0037]-[0038]. Gordon discloses a specific lanthanum precursor, La(iPrAMD)3, for deposition of lanthanum oxide by ALD [0109] in order to form films having uniform thicknesses and smooth surfaces [0012]. Thus, it would have been obvious to one of ordinary skill in the art to substitute a lanthanum precursor into the process of Wang as suggested by Tois as an alternative to the hafnium or zirconium precursor in order to form lanthanum silicate films and to use the lanthanum precursor of Gordon during the metal oxide ALD portion of the lanthanum silicate film forming process in order to deposit films having uniform thickness and smooth surfaces. Note: the metal silicate (MSiOx) ALD processes of Wang and Tois are alternating metal oxide ALD and silicon oxide ALD processes.
B.	Appellant argues that the proposed combination would defeat the mode of operation of the respective references and the references teach away from the proposed combination. This is not found persuasive because each of the references disclose a process for deposition by ALD using similar precursors which result in similar films.
C.	Appellant argues that the proposed combination does not teach the claimed nitrogen impurity level. This argument will be addressed in section F.
D.	Appellant argues that the cited references do not disclose methyl alcohol as the oxygen precursor and the “especially reactive oxygen sources” of Tois cannot be used as the oxygen precursor. This is not found persuasive because Tois teaches that water is a suitable oxidizing precursor [0041] and methyl alcohol [0043] is an alternative oxidizing precursor. It would have been obvious to one of ordinary skill in the art to use methyl alcohol as suggested by Tois as a suitable alternative to the water disclosed in Wang as an oxidizing precursor for forming the metal silicate films.
E.	Appellant argues that the proposed combination does not teach the claimed hydrogen impurity level. This argument will be addressed in section F.
F.	Appellant argues that the nitrogen and hydrogen impurity levels recited in claims 1 and 13 are not disclosed in the cited references and are not inherent in the proposed combination because there is unpredictability in the chemical arts, the combination of references is improper and disjointed, and the references do not mention how to improve or adjust such levels. This is not found persuasive because Wang teaches every limitation of claims 1 and 13 (Fig. 1), including explicitly teaching the claimed carbon impurity level (less than 1%) [0091] and the claimed X:Y ratio [0046]; [0062]. As discussed above, Tois and Gordon are relied upon for their teachings to modify Wang to substitute a lanthanum precursor for the hafnium/zirconium precursor in order to form a lanthanum silicate film. To determine whether Wang (or a combination of Wang/Tois/Gordon) would implicitly disclose the claimed nitrogen and hydrogen impurity levels, a comparison was made between the prior art and Appellant’s invention. The instant specification does not provide many details about how the nitrogen and hydrogen impurity levels are achieved. In [0034] and Fig. 6, it is stated that LaSiO films deposited through embodiments in accordance with the invention indicate a much lower carbon impurity level less than 5% depending on the pulse ratio X:Y and the LaSiO film may also demonstrate less than 10 at-% hydrogen impurities and less than 2 at-% nitrogen impurities. There is no other explanation of the nitrogen and hydrogen impurity levels or how they are improved/adjusted nor has Appellant supplied such evidence. Thus, since Gordon and Tois provide proper motivation to combine the claimed lanthanum precursor into the process of Wang and Wang’s process teaches the same carbon impurity level and X:Y ratio as Appellant’s invention, the nitrogen and hydrogen impurity levels would necessarily flow from the combination of Wang, Tois, and Gordon. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715
                                                                                                                                                                                                        Conferees:
/TIMOTHY H MEEKS/Supervisory Patent Examiner, Art Unit 1715                          

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.